Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #16/733722, Plastic Pipe Clip, filed 1/3/2020.  Claims 1-16 are pending.  

Information Disclosure Statement
The information disclosure statement filed 1/3/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  Therefore, the two foreign documents were not considered. However, the Examiner notes that in the IDS filed 4/1/2020, those same two foreign documents were listed, along with English translations, so the references were considered with respect to the IDS filed 4/1/2020.


Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 6. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the snap connection members (claim 9) and the locking formation on the annular insert part (claims 15 and 16) must be shown or the feature(s) canceled from the claim(s).  No new matter may be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 5, 6, 9-12, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claim 5:
	-It is unclear if “a support surface” used twice in the second to last line of the claim are different surfaces than those already previously claimed.

	Regarding Claims 6 and 11:
	-There is no antecedent basis for “the axial direction”.




Regarding Claim 9:
	-It is unclear what structure is being referred to as “snap connection members” since it does not appear that this was depicted in the drawings. The only closure mechanism described and depicted was the hook closure of claim 8.

Regarding Claim 10:
	-The phrase “the annular body on flanking the slit” is unclear.

	Regarding Claims 15 and 16:
	-The specification briefly describes a locking between the annular insert part and annular body on page 8 but the structure is unclear. Only an end view of the ramps 26 is depicted. The drawings do not depict any locking formation on the insert, nor do the drawings depict any interaction between locking formations. 










Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 7-9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 5,625,931 to Visser et al. (hereinafter ‘Visser’).

Regarding Claim 1, Visser teaches a plastic (col 2, ln 13-15) pipe clip comprising: 
- a slitted annular body (14/16/44) having a through slit (between 40/42) to allow receiving a pipe in the annular body (pipe is capable of being received within 56); 
- a pair of mounting flanges (34,36) integrally formed on the annular body on an opposite side of the annular body as the side where the slit is located (Figure 2), the mounting flanges each having a support surface (planar surface of 34,36) and at least one mounting hole (38) adapted to mount the pipe clip to a support structure (hole 38 would be capable of having a fastener pass through for mounting to a support structure), wherein the mounting flanges (34,36) are arranged and configured to be pinched together so as to open the slit on the opposite side of the annular body (Figure 3; col 4, ln 1-5).  
Regarding Claim 2, Visser teaches the plastic pipe clip according to claim 1, wherein a hinging zone (44) is formed in the annular body between the flanges (col 4, ln 5-8).  

Regarding Claim 3, Visser teaches the plastic pipe clip according to claim 1, wherein the flanges (34,36) are formed as ears extending from the annular body (as depicted in Figure 2).  

Regarding Claim 4, Visser teaches the plastic pipe clip according to claim 1, wherein the annular body has opposite axial ends and wherein the support surface of the respective mounting flanges lies in the same plane as one of the axial ends of the annular body (the entire structure, including the annular body and the flanges are co-planar on both axial ends).  

Regarding Claim 7, Visser teaches the plastic pipe clip according to claim 1, wherein the annular body has a closure mechanism (resiliency of the annular body; when flanges are released the resiliency causes the ends of the annular body (at 40/42) to close) adapted to maintain the annular body closed at the slit (Figure 2).  

Regarding Claim 8, as best understood, Visser teaches the plastic pipe clip according to claim 7, wherein the closure mechanism comprises a hook closure (resiliency causes the body to hook around the object being placed within 56).  
Regarding Claim 9, as best understood, Visser teaches the plastic pipe clip according to claim 7, wherein the closure mechanism comprises snap connection members (resiliency causes the body to snap closed). 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,261,633 (Mastro) in view of US 2,355,742 (Morehouse).

Regarding Claim 13, Mastro teaches a plastic pipe clip (col 5, ln 30-33 teaching plastic or metal) comprising: 
- a slitted annular body (30a/30b) having a through slit (slit between inner ends of 37a/37b) to allow receiving a pipe in the annular body; 
- a pair of mounting flanges (37a/37b) integrally formed on the annular body, the mounting flanges each having a support surface (presses upon 21) and at least one mounting hole (36) adapted to mount the pipe clip to a support structure (Figure 1; col 4, ln 12-23); 

While Mastro teaches the annular body and insert part having locating means (27/31), Mastro does not specifically teach 12Attorney Docket: 253-19wherein the annular body has axial grooves on a radially inner side thereof, said grooves extending in an axial direction of the annular body, and wherein the insert part has axial splines on a radially outer side adapted to be received in the grooves.  
However, Morehouse, which is also drawn to a plastic pipe clip (1/2) with an insert (8), further teaches that the locating means comprises the annular body having axial grooves (Figure 1 and 6 teaching grooves 10 that comprise a plurality of axial grooves and one circumferential groove) on a radially inner side thereof, said grooves extending in an axial direction of the annular body, and wherein the insert part (8) has axial splines on a radially outer side adapted to be received in the grooves (see Figure 5 showing splines 9 that extend axially as well as one circumferential spline; page 1, col 2, ln 44-page 2, col 1, ln ).  
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use axial grooves and splines as taught by Morehouse in addition to the circumferential groove/spline of Mastro in order to prevent too much rotation of the pipe which could potentially damage pipe joints). It would have been within routine experimentation and design for one of skill in the art to determine how much play or float is desired for safety of the pipe.
	

Regarding Claim 15, as best understood, Mastro and Morehouse combined teach the plastic pipe clip according to claim 13, wherein the annular insert part and the annular body have a locking formation to interlock the insert part and the annular body in an axial direction when the insert part is inserted in the annular body (Mastro teaches circumferential groove/spline 27/31, and Morehouse teaches a circumferential groove/spine 9/10 in addition to the axial grooves/splines). 
 
Regarding Claim 16, as best understood, Mastro and Morehouse combined teach the plastic pipe clip according to claim 15, and Mastro further teaches wherein the respective locking formations of the insert part and the annular body are formed diametrically opposite the respective slits of the insert part and the annular body (the circumferential groove/spline 27/31 extends fully around the circumference so one portion is diametrically opposite the slits).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mastro and Morehouse and further in view of US 6,669,150 to Benoit et al. (hereinafter ‘Benoit’).

Regarding Claim 14, as best understood, Mastro and Morehouse combined teach the plastic pipe clip according to claim 13, but do not specifically teach wherein the splines and the grooves have a dovetail shape. Morehouse does teach that different shapes could be used (page 2, col 1, ln 45-51). However, Benoit, which is also drawn to .
	
Allowable Subject Matter
Claim 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5, 6, 11, and 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. **The Examiner notes that the subject matter of claims 1 and 5 combined is essentially the subject matter of independent claim 10, and therefore two independent claims may not claim the same subject matter.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US2009/0083954 to Hoggan teaches a plastic clip having an annular slitted body and a pair of flanges opposite the slit, the flanges each having a mounting hole and squeezable to open the annular body.
US6,152,412 to Basickes et al. teaches a slitted annular body with flanges having a support surface that lies in the same plane as one of the axial ends of the body, and each flange having a mounting hole.
US8,500,073 teaches a clip with an annular body and having two pairs of flanges on opposite ends of the body, and each of the pairs of flanges having mounting holes.
US2018/0156102 to Sun et al. teaches a plastic pipe clip with a pair or flanges with mounting holes, a closure mechanism, and an insert.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632